Sarah M. Coutu State Street 1 Iron Street, CCB 1102 Boston, MA 02210 Tel +1 Fax +1 scoutu@statestreet.com August 28, 2015 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: iShares Trust (the “Trust”) Securities Act File No. 333-92935; Investment Company Act File No. 811-09729 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Trust, please accept this letter as certification that the following Prospectuses and Statements of Additional Information, each dated August 28, 2015, do not differ from those contained in the Post-Effective Amendments listed below to the Trust’s Registration Statement on Form N-1A, filed electronically on August 28, 2015: Series Post-Effective Amendment No. iShares iBonds Dec 2021 AMT-Free Muni Bond ETF iShares iBonds Dec 2022 AMT-Free Muni Bond ETF If you have any questions, please do not hesitate to contact Benjamin J. Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124 or me at (617) 662-1483. Yours truly, /s/ Sarah M. Coutu Sarah M. Coutu Assistant Secretary cc:Benjamin J. Haskin, Esq.
